Citation Nr: 0636818	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-06 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for the residuals of an 
injury of the right foot.  

Entitlement to service connection for bilateral knee 
disabilities.  



WITNESS AT HEARING ON APPEAL

Appellant, with assistance from a Veterans Service Officer of 
the Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record, including the testimony given by the 
veteran at his hearing in January 2006, reveals that the 
veteran's service medical records appear to be incomplete.  
Specifically, the veteran indicated that the records of 
treatment from his service in Vietnam as well as treatment 
rendered for his right foot injury while he was stationed at 
Ft. Campbell, Kentucky, have not been associated with the 
claims folder.  In addition, the veteran testified that he 
may have received treatment from VA medical centers in San 
Francisco, Oakland, and Philadelphia.  Under these 
circumstances, the additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate notice pursuant to 
recent judicial precedent should be 
provided as indicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the National 
Personnel Records Center and request that 
an additional search for the veteran's 
service medical records, including a 
specific search for records from the 
hospital at Ft. Campbell, Kentucky and any 
records of treatment in Vietnam.  In 
addition, the RO should contact the VA 
Medical Centers in San Francisco and 
Oakland, California, and Philadelphia, 
Pennsylvania, and request that a search be 
undertaken for any medical records of 
treatment that the veteran may have 
received at those facilities from the 
1960's to current.  Copies of those 
records should be associated with the 
claims folder.  If no records are found, 
documentation of attempts to obtain the 
documents should be set forth in the 
claims folder.

3.  If the service medical records show 
treatment for an injury of the right foot 
or of either knee, the RO should arrange 
for the veteran to undergo a VA 
examination.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any foot or knee disorder found in service 
is related to any current disability.  The 
claims folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


